Citation Nr: 1024272	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  05-07 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel
INTRODUCTION

The Veteran had active military service from February 1966 to 
December 1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that in pertinent part denied the 
Veteran service connection for bilateral hearing loss and for 
tinnitus.  The Veteran timely perfected an appeal, and in 
November 2007, the Board remanded the claims to the RO via 
the Appeals Management Center (AMC) for further development 
and adjudication.  In December 2009, the AMC again denied the 
Veteran's claims via the issuance of a supplemental statement 
of the case (SSOC).  


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claims for service connection.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a remand by the Board confers on the appellant, as a 
matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Court has indicated 
that, if the Board proceeds with final disposition of an 
appeal, and the remand orders have not been complied with, 
the Board itself errs in failing to ensure compliance.  Id.

Review of the Veteran's service treatment records reflects 
that no complaints of or treatment for a hearing loss 
disability or tinnitus were noted during service, and at the 
Veteran's December 1967 separation report of medical 
examination, his hearing was found to be normal for VA 
purposes.  Relevant post-service medical records reflect that 
the Veteran has been diagnosed with and provided treatment 
for hearing loss at the VA Greater Los Angeles Healthcare 
System since at least December 2007.  

The Veteran was also provided a VA medical examination, 
including audiogram, in October 2009.  Report of that 
examination reflects that the Veteran reported having 
experienced a decrease in hearing acuity since July 1967, 
during his time on active duty.  The Veteran further 
complained of having first noticed tinnitus sometime in the 
1990s.  The examiner noted the Veteran's reported history of 
in-service noise exposure in the form of gunfire and grenade 
explosions in his near vicinity, for which he was not 
provided hearing protection.  The Veteran reported that he 
had used hearing protection for post-service noise exposure 
in the form of hunting and target shooting.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
50
55
LEFT
15
15
25
60
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  
The audiologist diagnosed the Veteran with bilateral 
sensorineural hearing loss and with tinnitus.  However, 
although the examiner was provided with the Veteran's claims 
file and reviewed his medical history, he was not provided 
the Veteran's service treatment records and therefore was 
unable to offer an etiological opinion as to whether the 
Veteran's current hearing loss or tinnitus was related to his 
time in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).

The term "hearing loss disability" is defined by VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The Court, in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the Veteran's in-
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under 
relevant VA regulations, action should be undertaken by way 
of obtaining a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:  1) contains 
competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the Veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, which may be 
established by competent lay evidence; and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2009).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, is a low 
threshold.  The Board further notes that the Veteran is 
competent to provide testimony concerning factual matters of 
which he has firsthand knowledge, such as current 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, he cannot testify, as he would be medically 
incompetent to do, about a diagnosis or the etiology of any 
current disability.  Id.

The Board further notes that the United States Court of 
Appeals for Veterans Claims has held that once VA undertakes 
the effort to provide an examination when developing a claim 
for service connection, even if not statutorily obligated to 
do so, it must provide an adequate one.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. 
App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 
(2001) (emphasizing the Board's duty to return an inadequate 
examination report "if further evidence or clarification of 
the evidence . . . is essential for a proper appellate 
decision").  

Although it appears that the October 2009 VA examiner 
conducted a proper evaluation of the Veteran's physical 
condition at the time, the Board notes that the VA examiner 
was unable to render an etiological opinion as to the 
Veteran's bilateral hearing loss or tinnitus because he was 
unable to review the service treatment records.  Because the 
VA physician did not provide a medical nexus opinion 
concerning a relationship between the Veteran's currently 
diagnosed hearing loss and tinnitus and service, the Board 
finds that the October 2009 VA medical opinion is inadequate 
for VA purposes.  See 38 C.F.R. § 4.2 (2009) (providing that 
where an examination report does not contain sufficient 
detail, it is inadequate for evaluation purposes); see also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) 
(noting that a medical examination report must contain clear 
conclusions with supporting data and a reasoned medical 
explanation connecting the two); Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007) (holding that a medical opinion must be 
supported by an analysis that the Board can consider and 
weigh against contrary opinions).  Accordingly, remand is 
required.

In light of the above considerations, the Board concludes 
that another medical opinion is needed.  Under these 
circumstances, evidentiary development is needed to fully and 
fairly evaluate the Veteran's claims of service connection 
for bilateral hearing loss and for tinnitus.  38 U.S.C.A. § 
5103A (West 2009).  Specifically, the agency of original 
jurisdiction (AOJ) must arrange for the issuance of a medical 
opinion by the physician who examined the Veteran in October 
2009.  In opining as to whether the Veteran's currently 
diagnosed bilateral hearing loss and tinnitus could have 
developed during service or otherwise be related to the 
Veteran's time on active duty, the examiner must be provided 
with and must pay particular attention to the Veteran's 
complete service treatment records, as well as the claims 
file.  The examiner must include a well-reasoned medical 
opinion addressing the medical probabilities that the 
Veteran's current hearing loss and tinnitus are related to 
his time in service.  The examiner's opinion must be based 
upon consideration of the Veteran's documented medical 
history and assertions through review of the claims file, to 
include particular consideration and discussion of the 
Veteran's service treatment records.  38 U.S.C.A. § 5103A.  

If further examination of the Veteran is necessary, such must 
be undertaken and such findings included in the examiner's 
final report.  The AOJ must arrange for the Veteran to 
undergo examination, however, only if the October 2009 VA 
examiner is unavailable or if such examination is needed to 
answer the questions posed.

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the AOJ of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations. Hence, in addition to the actions 
requested above, the AOJ should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran's claims file, 
including his complete service 
treatment records, must be referred to 
the physician who conducted the 
October 2009 VA examination.  The 
entire claims file, to include a 
complete copy of this remand, must be 
made available and reviewed by the 
examiner.  The reviewer's report must 
reflect consideration of the Veteran's 
documented medical history and 
assertions.  

The examiner must opine as to whether 
it is at least as likely as not that 
the Veteran's currently diagnosed 
hearing loss and tinnitus is 
etiologically related to his time in 
service, including exposure to 
acoustic trauma while on active duty.  
The examiner must provide a thorough 
and well-reasoned rationale for all 
opinions provided.  The examiner must 
specifically review the Veteran's 
service treatment records and comment 
upon them in the context of any 
opinion provided.  A detailed 
explanation for all conclusions 
reached by the reviewer must be 
provided.

(If the reviewer is no longer 
available, or the reviewer determines 
that another examination is necessary 
to arrive at any requested opinion, an 
examination should be scheduled and 
the Veteran notified that failure to 
report to any scheduled examination, 
without good cause, could result in a 
denial of his claims.  See 38 C.F.R. § 
3.655(b) (2009).  The examiner should 
provide the opinions requested above.)  

2.  The adjudicator must ensure that 
the requested medical report complies 
with this remand and the questions 
presented in the request.  If the 
report is insufficient, it must be 
returned to the reviewer/examiner for 
necessary corrective action, as 
appropriate.

3.  After undertaking any other 
development deemed appropriate, the 
claims of service connection for 
bilateral hearing loss and tinnitus 
must be re-adjudicated in light of all 
pertinent evidence and legal 
authority.  If any benefit sought is 
not granted, the Veteran and his 
representative must be furnished with 
a supplemental statement of the case 
and afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


